—- FILED
“-~ CHARLOTTE, NC

 

 

eer FEB 17 2021
IN THE UNITED STATES DISTRICT COURT ~ US DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA WESTERN DISTRICT OF Nc
CHARLOTTE DIVISION
UNITED STATES OF AMERICA ) DOCKET NO.: 3:21-CR-43
)
v. ) UNDER SEAL
) ORDER TO SEAL THE INDICTMENT
JASON LANCE THROWER )
)

UPON MOTION of the United States of America, by and through R. Andrew Murray,
United States Attorney for the Western District of North Carolina, for an order directing that the
Indictment, Motion to Seal and this Order be sealed, to protect the secrecy of the on-going nature
of the investigation in this matter until further order of this court,

IT IS HEREBY ORDERED that the Indictment, Motion to Seal and this Order, be
sealed until further order of this court.

The Clerk is directed to certify copies of this Order to the United States Attorney's
Office.

This the {t_ day of February, 2021,

| ‘
UNITED S S MAGISTRATE JUDGE

Case 3:21-cr-00043-FDW-DCK Document 2 Filed 02/17/21 Page 1of1

 
